Title: From Thomas Jefferson to John L. Thomas, 9 January 1825
From: Jefferson, Thomas
To: Thomas, John L.


Sir
Monto
Jan. 9. 25.
We have as yet no library nor consequently employment  for a librarian. and when we need one we propose a compensation of 50. D. a year only, counting that some one of the professors will undertake it for that, the fact is also that a librarian must ever be a aman of  a high order of science and able to give to enquirers an account of the character and contents of the several books under his care.be pleased to accept the assurance of my great esteem & respect.Th: J.